Case 2:17-cv-04287-CJC-JEM Document 182 Filed 04/13/20 Page 1 of 8 Page ID #:2455




    1 BROWNE GEORGE ROSS LLP
      Guy C. Nicholson (State Bar No. 106133)
    2  gnicholson@bgrfirm.com
      Lori Sambol Brody (State Bar No. 150545)
    3  lbrody@bgrfirm.com
      Keith J. Wesley (State Bar No. 229276)
    4  kwesley@bgrfirm.com
      2121 Avenue of the Stars, Suite 2800
    5 Los Angeles, California 90067
      Telephone: (310) 274-7100
    6 Facsimile: (310) 275-5697
    7 SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP
      Jay Bowen (Admitted Pro Hac Vice)
    8   JBowen@shackelfordlaw.net
      Will Parsons (Admitted Pro Hac Vice)
    9   WParsons@shackelfordlaw.net
      Mark Schottinger
   10   MSchottinger@ shackelfordlaw.net
      47 Music Square East
   11 Nashville, TN 37203
      Telephone: (615) 329-4440
   12 Facsimile: (615) 329-4485
   13 Attorneys for Plaintiff Unidisc Music Inc.
   14                        UNITED STATES DISTRICT COURT
   15               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   16 UNIDISC MUSIC INC., a Canadian               Case No. 2:17-cv-04287
      corporation,                                 Assigned to Hon. Cormac J. Carney
   17                                              Magistrate Judge John E. McDermott
                   Plaintiff,
   18
            vs.
   19
      WILLIAM SHELBY, an individual;               JOINT STATUS REPORT
   20 KEVIN SPENCER, an individual;
      LEON SYLVERS, an individual;
   21 NIEDRA BEARD a/k/a NIDRA
      SYLVERS, an individual; and LINDA
   22 CARRIERE a/k/a LINDA VAN
      HORSSEN, an individual; and all
   23 professionally known as DYNASTY, a
      musical group; THREE FOR LOVE,
   24 INC., a California corporation; JODY
      WATLEY, an individual, JEFFREY
   25 DANIELS, an individual; HOWARD
      HEWETT, an individual; and all
   26 professionally known as SHALAMAR;
      OCEANFRONT, INC., a California
   27 corporation; FRED ALEXANDER, JR.,
      an individual; NORMAN BEAVERS,
   28 an individual; MARVIN CRAIG, an
        1492493.1
                                               -1-                      Case No. 2:17-cv-04287
                                       JOINT STATUS REPORT
Case 2:17-cv-04287-CJC-JEM Document 182 Filed 04/13/20 Page 2 of 8 Page ID #:2456




    1 individual; FRED LEWIS, an
      individual; TIEMEYER McCAIN, an
    2 individual; STEPHEN SHOCKLEY, an
      individual; THOMAS SHELBY, an
    3 individual; OTIS STOKES, an
      individual; MARK WOOD, an
    4 individual; and all professionally known
      as LAKESIDE, a musical group;
    5 BOBBY LOVELACE, an individual;
      WILLIAM SIMMONS, an individual;
    6 BOAZ WATSON, an individual;
      MELVIN GENTRY, an individual;
    7 BELINDA LIPSCOMB, an individual;
      KENNETH GANT, an individual;
    8 JEFFREY COOPER, an individual;
      VINCENT CALLOWAY, an
    9 individual; REGINALD CALLOWAY,
      an individual; and all professionally
   10 known as MIDNIGHT STAR, a
      musical group; MIDNIGHT STAR
   11 PRODUCTIONS, INC., an Ohio
      corporation; LASTRADA
   12 ENTERTAINMENT COMPANY,
      LTD., a New York corporation;
   13 LAURENCE S. MOELIS, an
      individual; and STEPHEN MOELIS, an
   14 individual,
   15                Defendants.
   16
   17         Pursuant to this Court’s Order dated April 6, 2020 (Dkt. No. 181), counsel for
   18 Plaintiff/Counter-Defendant       Unidisc    Music     Inc.   (“Unidisc”);   counsel    for
   19 Defendants/Counter-Plaintiffs Belinda Lipscomb, Melvin Gentry, Kenneth Gant,
   20 Bobby Lovelace, Boaz Watson, William Simmons, Jeffrey Cooper, Vincent
   21 Calloway, Reginald Calloway, and Midnight Star Productions, Inc. (collectively,
   22 “Midnight Star”); and counsel for Defendant Mark Wood1 hereby provide this Joint
   23
   24   1
           On April 10, 2020, Unidisc’s counsel, Will Parsons, emailed a draft of this Joint
   25   Status Report to counsel for Defendants Laurence S. Moelis and Stephen Moelis and
        Defendant/Counter-Plaintiff Lastrada Entertainment Company, Ltd. (collectively,
   26   “Lastrada”) and asked Lastrada’s counsel to “review the attached Joint Status Report
   27   (and Exhibit) and let me know if I have permission to sign on your behalf and file
        with the Court?” Lastrada’s counsel did not respond to this email. Therefore, the
   28   Joint Status Report is not signed by Lastrada’s counsel. The other parties in this case
        1492493.1
                                                  -2-                       Case No. 2:17-cv-04287
                                          JOINT STATUS REPORT
Case 2:17-cv-04287-CJC-JEM Document 182 Filed 04/13/20 Page 3 of 8 Page ID #:2457




    1 Status Report and state as follows:
    2         1.     In its Order dated April 6, 2020 (Dkt. No. 181), the Court requested that
    3 the parties identify the remaining claims in this case.
    4         2.     There are no remaining claims. All claims between all parties have been
    5 resolved.
    6         3.     Attached hereto as Exhibit 1 is a chart identifying the disposition of the
    7 claims with respect to each party; the date of disposition; and the relevant docket entry
    8 number.
    9         4.     If the Court has any questions, counsel will be happy to provide
   10 additional information.
   11
   12 DATED: April 13, 2020                     BROWNE GEORGE ROSS LLP
                                                Guy C. Nicholson
   13
                                                Lori Sambol Brody
   14                                           Keith J. Wesley
   15
                                                SHACKELFORD, BOWEN, MCKINLEY &
   16                                           NORTON, LLP
                                                Jay Bowen
   17
                                                Will Parsons
   18
                                                By: /s/ Lori Sambol Brody
   19
                                                Attorneys for Unidisc
   20
        DATED: April 13, 2020                   IVIE, McNEILL & WYATT
   21
                                                Rickey Ivie
   22                                           Jack F. Altura
   23
                                                By: /s/ Rickey Ivie
   24                                           Attorneys for Midnight Star
   25 / / /
   26 / / /
   27
      (i.e., parties other than Unidisc, Midnight Star, Lastrada, and Mark) have not appeared
   28 and/or are not represented by counsel.
      1492493.1
                                                 -3-                        Case No. 2:17-cv-04287
                                          JOINT STATUS REPORT
Case 2:17-cv-04287-CJC-JEM Document 182 Filed 04/13/20 Page 4 of 8 Page ID #:2458




    1
        DATED: April 13, 2020             SCHIFFER & BUUS APC
    2
                                          William L. Buus
    3
                                          By: /s/ William L. Buus
    4
                                          Attorney for Defendant Mark Wood
    5
        DATED: April 13, 2020             FOX ROTHSCHILD LLP
    6
                                          Jeffrey S. Kravitz
    7                                     Timothy C. Matson
    8
                                          By:
    9                                     Attorneys for Lastrada
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1492493.1
                                            -4-                     Case No. 2:17-cv-04287
                                    JOINT STATUS REPORT
Case 2:17-cv-04287-CJC-JEM Document 182 Filed 04/13/20 Page 5 of 8 Page ID #:2459




                         EXHIBIT 1
  1184044.1
Case 2:17-cv-04287-CJC-JEM Document 182 Filed 04/13/20 Page 6 of 8 Page ID #:2460



                                         EXHIBIT 1

                            Claims Asserted by Unidisc Music Inc.

   Defendant Name         Disposition                    Date                 Docket
                                                                              Number
   William Shelby         Final Order and Judgment       January 30, 2020     179

   Kevin Spencer          Final Order and Judgment       January 30, 2020     179

   Leon Sylvers           Final Order and Judgment       January 30, 2020     179

   Niedra Beard a/k/a     Final Order and Judgment       January 30, 2020     179
   Nidra Sylvers

   Linda Carriere a/k/a   Final Order and Judgment       January 30, 2020     179
   Linda Van Horssen

   Three For Love, Inc.   Final Order and Judgment       January 30, 2020     179

   Jody Watley            Notice of Voluntary            September 13, 2019   170
                          Dismissal Without Prejudice

   Jeffrey Daniels        Final Order and Judgment       January 30, 2020     179

   Howard Hewett          Final Order and Judgment       January 30, 2020     179

   Oceanfront, Inc.       Final Order and Judgment       January 30, 2020     179

   Fred Alexander, Jr.    Final Order and Judgment       January 30, 2020     179

   Norman Beavers         Final Order and Judgment       January 30, 2020     179

   Marvin Craig           Final Order and Judgment       January 30, 2020     179

   Fred Lewis             Final Order and Judgment       January 30, 2020     179

   Tiemeyer McCain        Order of Voluntary Dismissal   October 8, 2019      174

   Stephen Shockley       Final Order and Judgment       January 30, 2020     179

   Thomas Shelby          Final Order and Judgment       January 30, 2020     179

   Otis Stokes            Final Order and Judgment       January 30, 2020     179




  1492520.1
Case 2:17-cv-04287-CJC-JEM Document 182 Filed 04/13/20 Page 7 of 8 Page ID #:2461



   Mark Wood            Joint Stipulation of Dismissal   September 13, 2019   169
                        Without Prejudice

   Bobby Lovelace       Joint Stipulation of Dismissal   November 12, 2019    178
                        With Prejudice

   William Simmons      Joint Stipulation of Dismissal   November 12, 2019    178
                        with Prejudice

   Boaz Watson          Joint Stipulation of Dismissal   November 12, 2019    178
                        with Prejudice

   Melvin Gentry        Joint Stipulation of Dismissal   November 12, 2019    178
                        with Prejudice

   Belinda Lipscomb     Joint Stipulation of Dismissal   November 12, 2019    178
                        with Prejudice

   Kenneth Gant         Joint Stipulation of Dismissal   November 12, 2019    178
                        with Prejudice

   Jeffrey Cooper       Joint Stipulation of Dismissal   November 12, 2019    178
                        with Prejudice

   Vincent Calloway     Joint Stipulation of Dismissal   November 12, 2019    178
                        with Prejudice

   Reginald Calloway    Joint Stipulation of Dismissal   November 12, 2019    178
                        with Prejudice

   Midnight Star        Joint Stipulation of Dismissal   November 12, 2019    178
   Productions, Inc.    with Prejudice

   Lastrada             Joint Stipulation of Dismissal   January 22, 2019     126
   Entertainment        with Prejudice
   Company, Ltd.

   Laurence S. Moelis   Joint Stipulation of Dismissal   January 22, 2019     126
                        with Prejudice

   Stephen Moelis       Joint Stipulation of Dismissal   January 22, 2019     126
                        with Prejudice




  1492520.1
Case 2:17-cv-04287-CJC-JEM Document 182 Filed 04/13/20 Page 8 of 8 Page ID #:2462



                Counterclaims Asserted by Lastrada Entertainment Company, Ltd.

      Counter-Defendant    Disposition                      Date                  Docket
      Name                                                                        Number

      Unidisc Music Inc.   Joint Stipulation of Dismissal   January 22, 2019      126
                           with Prejudice


        Counterclaims/Third-Party Claims Asserted by Bobby Lovelace, William Simmons,
                Boaz Watson, Melvin Gentry, Belinda Lipscomb, Kenneth Gant,
                     Jeffrey Cooper, Vincent Calloway, Reginald Calloway,
               and Midnight Star Productions, Inc. (collectively “Midnight Star”)

      Counter-Defendant    Disposition                      Date                  Docket
      Name                                                                        Number

      Unidisc Music Inc.   Joint Stipulation of Dismissal   November 12, 2019     178
                           with Prejudice

      Sanctuary Records    Stricken1                        March 19, 2019        134
      Group Limited




  1
   In its Order granting in part Unidisc Music Inc.’s motion to strike the jury demand on Counts I
  and II of Midnight Star’s Counterclaim, the Court noted that “[i]t does not appear…that Midnight
  Star has ever served or attempted to serve Sanctuary with process or that Sanctuary has ever
  appeared as a party in this action” and, “[a]ccordingly, the Court strikes Third-Party Defendant
  Sanctuary Records Group Limited from Midnight Star's Counterclaim….” (Dkt. No. 134 at 2 n.2).


  1492520.1
